Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In accordance with the Remarks filed 03/25/2021, claims 1-7 are elected for examination on the merits; and claims 8-26 are withdrawn from examination.
This application claims priority from provisional application 62700616 (filed 07/19/2018).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL et al. (US 20170251460 A1, hereinafter AGIWAL), in view of Deng et al. (WO 2016086144 A1, hereinafter Deng, NOTE: for rejection citation purposes, corresponding application US 20190104549 A1 is being used below).

Regarding claim 1, AGIWAL teaches a method of wireless communications by a user equipment (UE), comprising (in general, see fig. 33 and corresponding paragraphs 319-325, see also figures 32, 34, and 35 for addition relevant information): 
receiving, from a base station via a first downlink (DL) beam, information for the UE to communicate with the base station (see at least fig. 33 and para. 323, e.g. step 3315 RAR); 
determining the preferred DL beam for the UE to communicate with the base station, wherein the preferred DL beam is different from the first DL beam (see at least para. 324, e.g. UE 3300 can also determine the best DL TX beam); and 
transmitting the indication of the preferred DL beam to the base station (see at least fig. 33 and para. 324, e.g. step 3320 - UE 3300 can feedback the best DL TX beam ID).
AGIWAL differs from the claim, in that, it does not specifically disclose receiving… a request for an indication of a preferred DL beam; which is well known in the art and commonly used for providing effective way to obtain measured downlink channel state per beam during random access.
Deng, for example, from the similar field of endeavor, teaches mechanism of receiving… a request for an indication of a preferred DL beam (see at least para. 336-Deng into the method of AGIWAL for providing effective way to obtain measured downlink channel state per beam during random access.

Regarding claim 2, AGIWAL in view of Deng teaches the request is received in a Random Access Channel (RACH) Accept Response (RAR).  (AGIWAL, see at least fig. 33 and para. 323, e.g. step 3315 RAR; Deng, see at least para. 336-337, e.g. downlink channel state information request)

Regarding claim 3, AGIWAL in view of Deng teaches transmitting a preamble to the base station on a preferred uplink (UL) beam, wherein the first DL beam corresponds to the preferred UL beam.  (AGIWAL, see at least fig. 33 and para. 322, e.g. step 3310 - UE 3300 transmits RA preamble using all its TX beams)

Regarding claim 4, AGIWAL in view of Deng teaches receiving, from a sensor, information of interference or Maximum Permissible Exposure (MPE) of radiation to one or more UL beams or DL beams; and determining one or more of the preferred UL beam or the preferred DL beam based on the information.  (AGIWAL, see at least fig. 33; Deng, see at least para. 289 along with para. 247, e.g. e.g. select beam based on interference)

Regarding claim 5, AGIWAL in view of Deng teaches the preferred DL beam is different from the preferred UL beam. (AGIWAL, see at least fig. 33 and para. 322 and 324, e.g. step 3310 and step 3320, note that “DL” beams is different from “UL” beams)

Regarding claim 6, AGIWAL in view of Deng teaches receiving, in response to the transmitting the indication, a message from the base station on the preferred DL beam.  (AGIWAL, see at least fig. 33 and para. 325, e.g. step 3325)

Regarding claim 7, AGIWAL in view of Deng teaches the message includes base station configuration information. (AGIWAL, see at least fig. 33 and para. 325, e.g. step 3325)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  The examiner can normally be reached on Mon-Fri 8am-5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YEE F LAM/Primary Examiner, Art Unit 2465